DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/22/2021 and 06/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al. (US 2017/0112131, IDS reference) (hereinafter Meadows), in view of Camblin et al. (US 2019/0142010, 16 May, 2019) (hereinafter Camblin).
Meadows teaches in some embodiments, a concentrate composition comprising about 0.2 to about 2% wt. auxin and about 0.05 to about 0.5% wt. cytokinin (¶ [0011]). The auxin may be IBA, and the cytokinin may be kinetin (¶ [0011]). The concentrate composition may further comprise one or more adjuvants (¶ [0014]). The adjuvant may be a drift reduction agent or a wetting agent (¶ [0014]). The concentrate composition may be mixed with water at a ratio of about 0.05 to about 0.5% volume concentrate to volume water to form the composition prior to application to a plant (¶ [0012]). The composition may contain 0.125% (v/v) of a drift control agent (¶ [0029], Table 1). 
Meadows does not teach the auxin at 1-50 g/L or cytokinin at 5-50 g/L in the concentrate composition, or the auxin at 1-50 mg/L and cytokinin at 5-50 mg/L in the ready to use composition.
However, Camblin teaches a pesticidal composition comprising (A) a compound of formula (I) and (B) at least one further active ingredient (¶ [0003]). Component (B) may be a plant growth regulator such as IBA or kinetin (¶ [0023]). The composition may comprise more than one compound from component (B), thus forming a mixture comprising three or more active ingredients (¶ [0031]). The concentration of each of components (A) and (B) is from 0.01 mg/L to 500 g/L (¶ [0032]). The composition may be in the form of concentrates which are diluted prior to use, although ready-to-use compositions can also be made (¶ [0071]). The final dilution may be made with water or made instead of, or in addition to, water, with liquid fertilizers, micronutrients, biological organisms, oil, or solvents (¶ [0071]). The composition may further comprise one or more formulation adjuvants, such as carriers, solvents and surface-active agents (¶ [0045]). The adjuvants may further include viscosity modifiers, wetting agents, thickeners, or take-up enhancers (¶ [0078]). The composition may comprise 0.1-99% wt. active ingredients and 1-99.9% wt. adjuvants, which may include 0-25% wt. of a surface-active substance (¶ [0080]). In the management of a crop a grower may use one or more other agronomic chemicals or biologicals in addition to the composition (¶ [0123]).
Although Meadows does not disclose the claimed concentrations, it would have been obvious to one of ordinary skill in the art through routine experimentation to have modified the composition of Meadows and arrive at the claimed amounts of auxin and cytokinin since Meadows discloses wherein the amounts disclosed are only exemplary and it was known in the art that other effective amounts of auxin and cytokinin concentrations in concentrates and ready-to-use compositions used to treat plants include between 0.01 mg/L and 500 g/L as taught by Camblin. 
Regarding claims 1 and 7 reciting in the preamble wherein the composition is for controlling and preventing bacterial wilt, this is merely a recitation of the intended use of the composition. Since the composition of the prior art comprises substantially the same active ingredients as the claimed invention (i.e. auxin and cytokinin), the composition of the prior art would be usable to control and prevent bacterial wilt, whether the prior art recognizes such use or not.
Regarding claim 4 reciting wherein the composition is diluted 1000 folds before use, since it was known in the art to dilute concentrates such as those disclosed in Meadows with water, it would have been obvious to one of ordinary skill in the art, using no more than routine experimentation, to determine workable amounts of water to arrive at a desired concentration from the teachings of Camblin.
 Regarding claims 5-6 and 11-12 reciting wherein the composition “consists essentially of” auxin and cytokinin, the transitional phrase “consists essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s) of the claimed invention” (See MPEP 2111.03(III)). Applicant has not made clear in the instant specification or instant claims any component such as compounds, adjuvants, or additives wherein the addition of such component would constitute a material change in the basic and novel characteristics of the claimed invention or cause a deleterious effect to the claimed invention. Therefore, for the purposes of searching for and applying prior art under 35 U.S.C. 103, "consisting essentially of" will be construed as equivalent to "comprising." 
Regarding claims 9 and 10 reciting wherein the composition further comprises 0.01-1% (v/v) adjuvant, Meadows teaches 0.125% (v/v) of an adjuvant such as a drift control agent (¶ [0029], Table 1). 

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Camblin et al. (US 2019/0142010, 16 May, 2019) (hereinafter Camblin). 
The teachings of Camblin are discussed above.
Camblin discloses the claimed composition but requires selecting auxin and cytokinin from a list of alternative agents. It would have been obvious to one of ordinary skill in the art to have used a mixture of auxin and cytokinin as component (B) since they are both suitable and effective agents for component (B) and combining equivalents known for the same purpose is prima facie obvious. As supported in MPEP 2144.06 (I), it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose
Regarding claims 1 and 7 reciting between about 1 g/L to about 50 g/L auxin and between about 5 g/L and 50 g/L cytokinin, and between about 1 mg/L to about 50 mg/L auxin and between about 5 mg/L and 50 mg/L cytokinin, respectively, Camblin teaches wherein component (B) may be auxin and cytokinin, each from 0.01 mg/L to 500 g/L and wherein the composition may be a concentrate or a ready-to-use composition. As supported by MPEP 2144.05A, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 
Claims 1 and 7 reciting intended use in the preamble is discussed above.
Regarding claim 4 reciting wherein the composition is diluted 1000 folds before use, although Camblin does not explicitly teach a dilution factor, it is known in the art to dilute concentrates with solvents. It would have been obvious to one of ordinary skill in the art, using no more than routine experimentation, to determine workable amounts of solvent to reach a desired final concentration as taught by Camblin.
 Claims 5-6 and 11-12 reciting transitional phrase “consists essentially of” is discussed above. 
Regarding claims 9 and 10 reciting wherein the composition further comprises 0.01-1% (v/v) adjuvant, Camblin does not disclose wherein the amount of surface active substance is 0.01-1% (v/v). However, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of surface active substance based on the amount desired for its known function.  

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al. (US 2017/0112131, IDS reference) (hereinafter Meadows) in view of Camblin et al. (US 2019/0142010, 16 May, 2019) (hereinafter Camblin), and further in view of Riggle (US 6,399,646, 4 June 2002). 
The teachings of Meadows and Camblin are discussed above. 
The combined teachings of Meadows and Camblin do not teach applying the composition to a susceptible plant for controlling and preventing bacterial wilt due to Ralstonia solanacearum. 
However, Riggle teaches Ralstonia solanacearum (hereinafter Ralstonia) is the bacteria responsible for the extremely destructive disease in potatoes, tomatoes, tobacco, eggplant, bell peppers, peanuts and related crops commonly known as bacterial wilt (col. 1, lines 14-17). Most problematic is that Ralstonia bacteria may remain in the soil, so that future outbreaks of bacterial wilt cannot be totally avoided by crop rotation alone (col. 1, lines 52-55). A method of preventing and treating bacterial wilt in crops by foliar application of compositions containing 3-IBA has resulted in the revitalization of severely wilted plants (col. 3, lines 9-11).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 3-IBA as the IBA of Meadows and applied the composition to the foliage of plants susceptible to bacterial wilt motivated by the desire to have the composition additionally treat bacterial wilt caused by Ralstonia since 3-IBA is a known and effective IBA that also treats bacterial wilt caused by Ralstonia as taught by Riggle.
Regarding claim 15 reciting wherein the ready to use composition for controlling and preventing bacterial wilt is applied to the roots of the plant, Riggle teaches that Ralstonia bacteria may remain in the soil. Therefore, it would have been obvious to one of ordinary skill in the art to have applied the composition of Meadows comprising 3-IBA to the roots of the plant to treat Ralstonia that may remain in the soil.
Regarding claims 16-17 reciting wherein the ready to use composition for controlling and preventing bacterial wilt further comprises 0.01 to 1% (v/v) adjuvant, these are of the same scope as claims 9 and 10 previously discussed above, and the same rationale applies.
Regarding claims 19-20 reciting wherein the ready to use composition for controlling and preventing bacterial wilt is applied to the plant before infection of Ralstonia solanacearum and after infection of Ralstonia solanacearum, respectively, Riggle teaches a method of preventing and treating bacterial wilt in crops by foliar application of compositions containing 3-IBA has resulted in the revitalization of severely wilted plants. Therefore, it would have been obvious to a person of ordinary skill in the art to have applied the composition of Meadows with 3-IBA, before infection to “prevent” and after infection to “treat” infection of Ralstonia.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camblin et al. (US 2019/0142010, 16 May, 2019) (hereinafter Camblin) in view of Riggle (US 6,399,646, 4 June 2002). 
The teachings of Camblin are discussed above.
Camblin does not teach applying the composition to a susceptible plant for controlling and preventing bacterial wilt due to Ralstonia solanacearum (hereinafter Ralstonia). 
However, the teachings of Riggle are discussed above.
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 3-IBA as the IBA of Camblin and applied the composition to the foliage of plants susceptible to bacterial wilt motivated by the desire to have the composition additionally treat bacterial wilt caused by Ralstonia since 3-IBA is a known and effective IBA that also treats bacterial wilt caused by Ralstonia as taught by Riggle.
Regarding claim 15 reciting wherein the ready to use composition for controlling and preventing bacterial wilt is applied to the roots of the plant, Riggle teaches that Ralstonia bacteria may remain in the soil. Therefore, it would have been obvious to one of ordinary skill in the art to have applied the composition of Camblin comprising 3-IBA to the roots of the plant to treat Ralstonia that may remain in the soil.
Regarding claims 16-17 reciting wherein the ready to use composition for controlling and preventing bacterial wilt further comprises 0.01 to 1% (v/v) adjuvant, these are of the same scope as claims 9 and 10 previously discussed above, and the same rationale applies.
Regarding claims 19-20 reciting wherein the ready to use composition for controlling and preventing bacterial wilt is applied to the plant before infection of Ralstonia solanacearum and after infection of Ralstonia solanacearum, respectively, Riggle teaches a method of preventing and treating bacterial wilt in crops by foliar application of compositions containing 3-IBA has resulted in the revitalization of severely wilted plants. Therefore, it would have been obvious to a person of ordinary skill in the art to have applied the composition of Camblin with 3-IBA, before infection to “prevent” and after infection to “treat” infection of Ralstonia.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6-12 of copending Application No. 17/470,167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite the composition contains auxin, cytokinin, GABA, and choline) and thus read on the instant claims..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-20 are rejected.
No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M TIEN whose telephone number is (571)272-8267. The examiner can normally be reached Monday-Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M.T./Examiner, Art Unit 4182            

/TRACY LIU/Primary Examiner, Art Unit 1612